September 6, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
    PARHAM FAMILY LIMITED PARTNERSHIP AND VAN E. PARHAM, JR.,
                            Appellants

NO. 14-12-00195-CV                         V.

               DIANE MORGAN F/KA/ DIANE PARHAM, Appellee
                     ________________________________

       Today the Court heard appellee's motion to dismiss the appeal from the order
signed by the court below on February 20, 2012. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Parham Family Limited Partnership and Van E. Parham, Jr..


      We further order this decision certified below for observance.